Title: To James Madison from Samuel H Eakin, 15 November 1806
From: Eakin, Samuel H
To: Madison, James



NewYork Novemr. 15th: 1806

Note of Expences attending Two cases china recd. from Nantes pr Ship Richard Cap Rogers for a/ c of James Madison Esqr. Secretary of State Washington City
vizt:
1806Novemr. 15To freight from Nantes as pr Bill of lading$15:45"Carting from Vessel to the store"37 1/2" Duties on the amt:£3125.12.5Tons cost 158.5.8  deduction for commission & baleing£2967:6:9 @ 18 1/2 is $548.8910 p Ct. advalorum54:88$603.77@ 17 1/2 %pr%Cent Ct:105.65Permit & ca:40.Storage & storing50.carting from Store to the vessel for Washington25$122.62 1/ 2
SirNovemr. 22. 1806I have recd. the letter you did me the honor to address me under date of 17th. in. and in consequence of your instructions I have this day ship’d your two cases china on board the Schooner Rebecca, Cap Tyler for Alexandria & Georgetown, and hope they will get safe to hand.  The Expences incurr’d thereon since under my charge, amount as pr Note on the other side to $122:62 1/ 2 for which Sum I have given an order on you favor my Brother James Eakin now in your city
Inclosed you will find Invo. and Bill of Lading for the same.  I have included in the latter a case of same articles for Gen. J. Mason of Georgetown, and to whom I give advice.
I shall be very glad to hear of their safe arrival & if you wish to transmit any dispatches to Mr. Skipwith will be proud to forward them by a ship sailing for Nantes in eight or ten days.  I have the honor to be very respectfully Sir your very ob Servt.

Saml. H. Eakin

